DETAILED ACTION
Response to Amendment
The amendment of March 15, 2022 is considered herein.
Claims 1 and 3 have been amended.
Claims 1-11 are pending with claims 8-10 being withdrawn to the non-elected group.
Claims 1-7 and 11 are considered on the merits herein.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over IWANAGA et al (US PG PUB 2014/0186709), in view of HAMADA et al (WO 2014/142314, wherein US PG PUB 2016/0043383 is cited herein as the English equivalent).
Regarding claims 1, 7 and 11, IWANAGA et al teaches a cathode active material for a lithium secondary battery (title and abstract, wherein “positive electrode active material” reads on the cathode active material as cathode is a manner of using an active material within the battery, as in during discharging), comprising 
a lithium metal compound (“lithium nickel composite oxide”, paragraph [0025]) and a lithium compound (“lithium compound”, paragraphs [0026], [0037] and [0049], wherein the lithium compound if Li2CO3 and LiOH) disposed on the surface of the lithium metal compound, 
wherein the lithium metal compound is different from the lithium compound (paragraphs [0025], [0026] and [0037]), 
the content of lithium contained in the lithium compound is 0.25 parts by weight or less with respect to 100 parts by weight of the lithium metal compound (paragraph [0026]), and
a specific surface area of the cathode active material is 0.5 m2/g to 2.0 m2/g (paragraph [0025]).
While IWANAGA et al does teach the use of water washing the positive electrode material to reduce or minimize the amount of lithium carbonate and other impurities on the surface (paragraphs [0047]-[0049]) which can control the gas generated increasing safety (paragraph [0046] and [0050]), IWANAGA et al does not expressly disclose the pH of the cathode active material is 11.5 to 12.3.
HAMADA et al teaches the formation of a lithium metal oxide positive electrode active material (title, paragraph [0034]) comprising lithium compounds (Li2CO3 and LiOH, paragraph [0034]), just as in IWANAGA et al.  HAMADA et al further teaches limiting the lithium compounds in paragraph [0011] by washing the oxide material with ammonia water (abstract, paragraph [0023]).  This treating method, as opposed to water (as in IWANAGA et al), is taught to render increased discharge capacity and discharge capacity ratio, in addition to the reduced Li content in paragraphs [0056] to [0057].  Paragraph [0023] details the use of an aqueous ammonia solution with a concentration of 10 g/L (with increasing amounts of ammonia shown in table 3).  Assuming the density of water is 1000 g/L, this renders a weight ratio of 10g ammonia to 1000g water or 1:99, an acceptable concentration of ammonia:water (the same weight ratio of materials which renders the pH of the material as claimed, as discussed in the disclosure spanning pages 9-10 of the specification as filed).  HAMADA et al seeks to address the same problem of removal of lithium carbonate and other surface impurities to decrease gas generation while making an effective positive electrode (paragraphs 0011], [0066] and [0067]).
At the time of filing, it would have been obvious to one of ordinary skill in the art to utilize the ammonia water treatment of HAMADA et al for the positive electrode active particles of IWANAGA et al, so as to enable an increased discharge capacity and discharge capacity ratio, in addition to the reduced Li content.  Moreover, the substitution of one washing treatment (water washing, IWANAGA et al) for another (ammonia water, HAMADA et al) allows for the same limiting of lithium impurities on the surface of the positive electrode material, rendering the same predictable result for the same benefit of decreased battery swelling.  The instant application teaches the use of ammonia water washing to cause the pH level claimed in page 8, line 23 to page 9, line 5 and table 1’s examples.  While modified IWANAGA et al does not specifically address the “pH of the cathode active material is 11.5 to 12.3”, this is considered to be an intrinsic property resulting from following the method steps (washing with an ammonia water solution of the same weight ratio as that of the instant specification as described above) taught by the references (HAMADA et al), which are the same as those present in the specification, absent any clear and convincing evidence and/or arguments to the contrary.  As a prima facie case of obviousness has been set forth on the record, and because the USPTO does not possess the laboratory facilities to test and compare the prior art to the claimed invention, the burden shifts to the applicant to demonstrate otherwise.  
Regarding claim 2, paragraph [0026] of IWANAGA et al teaches the use a lithium amount of less than .1 parts weight of Li per total amount, fulfilling the claimed range.
Regarding claim 3, paragraph [0025] of IWANAGA et al teaches the specific surface area to be 0.5 m2/g to 2.05 m2/g, entirely encompassing the claimed range.
Regarding claims 5 and 6, examples 1-15 of table 1 of IWANAGA et al teaches lithium nickel-based oxide materials, which fulfill the claimed ranges, including Li1.02Ni0.82Co0.15Al0.03O2.

Response to Arguments
Applicant's arguments filed March 15, 2022 have been fully considered but they are not persuasive.
Starting on page 7 of the remarks, the applicant argues the combination of references would render IWANGA et al improper, as it would render the invention “unsatisfactory for its intended purpose”.  The applicant continues that IWANGA et al teaches “water with a measured electrical conductivity below 10 µS/cm makes it possible to prevent the degradation of battery performance” and cites examples thereof.  Then concludes since HAMADA et al uses different cleaning components and not the pure water with the particular conductivity “important to Iwanaga” this would “frustrate the purpose of the system discussed therein” and the combination “should frustrate the principle operation of Iwanaga especially because chemical/material sciences are complex”.
The examiner disagrees with the applicant’s characterization of the purpose of IWANGA et al and their analysis of the combination.  The purpose of IWANGA et al is to obtain a positive electrode material with a reduced or minimal amount of lithium carbonate and other impurities on the surface (paragraphs [0047]-[0049]) which can control the gas generated increasing safety (paragraph [0046] and [0050]). While the reference details this can be achieved by washing the material with a pure water cleaning solution, the examiner strongly disagrees that changing the cleaning solution used “frustrates the purpose of the system”. Furthermore, HAMADA et al seeks to address the same problem of removal of lithium carbonate and other surface impurities to decrease gas generation while making an effective positive electrode (paragraphs 0011], [0066] and [0067]). This makes clear that while water can be effective at treating surface impurities, the use of the cleaning solution with ammonia can accomplish the same goal.  Therefore, while chemical/material science systems can be complex, the combination of these two references via the substitution of one washing solution for another which seek to accomplish the same purpose, makes for a reasonable and effective combination.  It is unclear how the substitution of washing solutions will “frustrate the purpose of the system” or “principle of operation” when both references operate on the same purpose of removal of surface impurities of the positive electrode material for decreased gas generation and swelling during battery usage. While the details of the washing solution may be different, the goals, principles of operation and purpose of the system remain the same between IWANGA et al and HAMADA et al, rendering an effective combination of teachings.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOURTNEY SALZMAN CARLSON whose telephone number is (571)270-5117. The examiner can normally be reached 9AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KOURTNEY R S CARLSON/Examiner, Art Unit 1721                                                                                                                                                                                                        06/28/2022

/BETHANY L MARTIN/Primary Examiner, Art Unit 1721